        Case 2:20-cv-03032-TJS Document 3 Filed 06/25/20 Page 1 of 2


                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHATTANOOGA PROFESSIONAL             :         CIVIL ACTION
BASEBALL LLC d/b/a Chattanooga       :
Lookouts, AGON SPORTS AND            :
ENTERTAINMENT LLC, BOISE             :
HOSPITALITY AND FOOD SERVICES        :
LLC, BOISE PROFESSIONAL              :
BASEBALL LLC, COLUMBIA               :
CONCESSIONS & CATERING LLC,          :
COLUMBIA FIREFLIES LLC d/b/a         :
Columbia Fireflies, EUGENE EMERALDS :
BASEBALL CLUB INC. d/b/a Eugene      :
Emeralds, EVANS STREET BASEBALL :
INC. d/b/a Binghamton Rumble Ponies, :
FORT WAYNE PROFESSIONAL              :
BASEBALL LLC d/b/a Fort Wayne        :
Tincaps, FREDERICKSBURG              :
BASEBALL LLC d/b/a Fredericksburg    :
Nationals, GREENJACKETS BASEBALL :
LLC, GREENJACKETS HOSPITALITY        :
FOOD & BEVERAGE SERVICES LLC,        :
GREENVILLE DRIVE LLC, IDAHO FALLS :
BASEBALL CLUB INC. d/b/a Idaho Falls :
Chukars, INLAND EMPIRE 66ERS         :
BASEBALL CLUB OF SAN                 :
BERNARDINO INC. d/b/a Inland Empire :
66ers, PANHANDLE BASEBALL CLUB :
INC. d/b/a Amarillo Sod Poodles, SAJ :
BASEBALL LLC, SAN ANTONIO            :
MISSIONS BASEBALL CLUB INC. d/b/a :
San Antonio Missions, 7TH INNING     :
STRETCH LLC d/b/a Stockton Ports,    :
7th INNING STRETCH LP d/b/a          :
Delmarva Shorebirds                  :
                                     :
      v.                             :
                                     :
PHILADELPHIA INDEMNITY               :
INSURANCE CO., ACADIA INSURANCE :
CO., NATIONAL CASUALTY CO.,          :
SCOTTSDALE INDEMNITY CO., and        :
SCOTTSDALE INSURANCE CO.             :         NO. 20-3032

                                     ORDER

     NOW, this 25th day of June, 2020, it appearing that this breach of contract and
            Case 2:20-cv-03032-TJS Document 3 Filed 06/25/20 Page 2 of 2


declaratory judgment action has been filed by fifteen plaintiffs located in eleven different

states against five insurance companies involving different contracts of insurance, it is

ORDERED as follows:

       1.      The causes of action of each of the plaintiffs are SEVERED;

       2.      The Clerk shall AMEND the caption to reflect that the only plaintiff is

Chattanooga Professional Baseball, LLC, d/b/a Chattanooga Lookouts, and that the only

defendant is National Casualty Co.;

       3.      With the exception of the plaintiff, Chattanooga Professional Baseball LLC,

d/b/a Chattanooga Lookouts, each of the plaintiffs shall file a separate civil action and

shall pay the initial filing fee to the Clerk within ten days of the date of this Order; and

       4.      All civil actions filed pursuant to the preceding paragraph shall be randomly

assigned by the Clerk.




                                                   /s/ TIMOTHY J. SAVAGE J.
